UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7106


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RODRIGUEZ SHAWN GREEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-00904-RBH-2)


Submitted:    February 2, 2009             Decided:   February 10, 2009


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodriguez Shawn Green, Appellant Pro Se. Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rodriguez    Shawn   Green    appeals   the   district   court’s

order denying his motion for sentence modification.                 We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Green, No. 4:05-cr-00904-RBH-2 (D.S.C. June 16, 2008).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    2